DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Notice to Applicant
The following is a  Non-Final Office action. In response to Examiner’s Final Rejection of 01/07/2022 Applicant, on 02/28/2022, amended claims. Claims 19-20 have been cancelled. Claims 24 and 25 have been added. Claims 1, 2, 4-7, 10-14, and 16-18, 21-25 have been reviewed and considered by this office action.

Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the cited references do not teach the amended claim limitations. The Applicant points to Mercury [0138, 0139] and further states that Mercury does not teach:

    PNG
    media_image1.png
    106
    580
    media_image1.png
    Greyscale

The Examiner finds the arguments unpersuasive. The claims as amended require the certification/education levels be received from the device of the service provider. The Examiner now points to Mercury, [0062, 0082, 0222-0223].  The cited paragraphs teach the server receiving educational and qualification data from user devices. Regarding the “responsive… checking in at the building,” Nishimura is relied upon to teach this aspect. The combination of Mercury/Nishimura combined teaches the entire limitation.  Further the Examiner notes that while Mercury does teach attributes being associated with the device/badge, Nishimura also discloses attributes being associated with the device used to open the door see at least Nishimura, [0039, 0166, 0205]. Further detail can be seen in the full rejection below.
The Applicant further contends that Nishimura does not teach the claim limitation discussed above. The Applicant further points to Nishimura, [0011] and states that the access rights are unrelated to the receiving step. 
The Examiner respectfully disagrees and provides further citations to further clarify the  receiving step. Nishimura teaches a token being generated that is associated with attributes (the Examiner relies on Mercury to indicate those attributes are certifications and/or education). The token is then used to access the door. The Examiner points to at least Nishimura, [0039, 0166, 0205].
The Applicant makes similar arguments for Claims 7 and 13. The Examiner replies with the same response used above.
The Applicant further contends at Claims 7 and 13, that  Mercury does not teach “determine, from the work order, a requisite level of expertise required for a service of the work order….” and “ determine that the first attributes indicate… the requisite level of expertise.”
While the Examiner does not necessarily agree with the Applicant’s argument, Lush more explicitly teaches the limitations as recited. Lush is now relied upon to teach these limitations below. The Examiner refers the Applicant to the rejection below for further detail.
The Applicant contends that the combination of Mercury and Nishimura is improper and further the motivations rely on knowledge gleaned from the Applicant’s disclosure.
The Examiner respectfully disagrees. The motivations have been provided with citations to the relevant paragraphs of each prior art. The Examiner will include further motivations for combining the prior art references as the 103 Rejection has been changed in light of the amendments.
The 103 Rejections are updated and maintained below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2, 4, 5, 7, 10, 11, 13, 15-18, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercury et al. (US 20190087781 A1) in view of Lush et al. (US 20160132816 A1), and Nishimura et al. (US 20120095797 A1).
Regarding Claims 1. Mercury teaches: A method, comprising: receiving, by one or more processing circuits, a work order upon receipt of a service request, [a piece of equipment in a location within a building, and one or more maintenance actions to perform on the equipment]: (see Mercury [0136], [0138] and [0226], which includes the badge platform server receiving requests (which may be interpreted as service requests) and retrieves data associated with badges and skills associated with badges.  Note, at least [0136] and [0138] disclose that the data/skills associated with the badges may comprise work orders and work-related tasks (which may be interpreted as the “work order”).
receiving, by the one or more processing circuits, one or more first certifications or one or more first education levels of a first service provider from the device of the first service provider, [responsive to the first service providing checking in at the building] and one or more second certifications or one or more second education levels of a second service provider from the device of the second service provider [responsive to the second service provider checking in at the building;] (see Mercury [0062], In some embodiments, the server 202 may correspond to the content management server 102 discussed above in FIG. 1, and the client computing devices 206 may correspond to the user devices 106 and further see Mercury, [0082]; The evaluation system 406 may be configured to receive and analyze information from user devices 106. For example, various ratings of content resources submitted by users may be compiled and analyzed, and then stored in a data store (e.g., a content library data store 303 and/or evaluation data store 308) associated with the content. In some embodiments, the evaluation server 406 may analyze the information to determine the effectiveness or appropriateness of content resources with, for example, a subject matter, an age group, a skill level, or the like and further see Mercury, [0222-0223]; Such user data may include demographic data, employment and educational data, other qualifications, current employment details, current salary and salary preferences, current hours/lifestyle and hours/lifestyle preferences, current work satisfaction, current work location and work location preferences, etc….Such employment data may include, for a company's current workforce, current positions held, salaries, locations, job descriptions, skills, requirements, qualifications, technologies used, current job satisfaction level, etc…..  In this example, the badge platform server 3810 may receive such data from various external data sources, including employer devices 3860, badge issuer devices 3830, and badge earner devices 3840, as well as other external data sources including job data, employment market data, technical/skills data, etc). 
While Mercury teaches the work order, plurality of service providers, and experience levels associated with the service provider as well as several aspects of determining requisite activities, Lush more explicitly teaches: determining, by the one or more processing circuits, a requisite level of expertise required for the service request from the work order, the requisite level of expertise indicating that the first service provider needs expertise servicing a type of equipment of the piece of equipment of the work order; (See Lush, [0011]; wherein the memory stores instructions capable of causing the processor to do one or more of the following: gather information regarding a work order from a client's system; create and store a work activity based on the work order, wherein the work activity is populated with qualification requirements necessary for a user to qualify to be paired with the work activity and further see Lush, [0076]; Skill categorization/criteria may be used to ensure that a service provider that has sufficient skill within the industry and service area to successfully complete the work project or work order described in the work activity 14 receives the work activity 14. A requisite skill level necessary to adequately address the work project or work order may be assigned to each work activity and further see Lush, [0088]; Criteria or requirements 22 may be used to wholly eliminate unqualified candidates. Also, criteria or requirements 22 may optionally be used to adjust the notification ramp and thereby adjust when specific users are notified about a new work activity or work order. For example, criteria 22 may include variables such as billable rates, cost of a resource, travel costs, client familiarity, etc. that may feed into filters and algorithms to figure out who is best for job and/or when they should be notified. The notification ramp may be formed by analyzing points of individual users, total points of a candidate pool, and applying discounts or additions to user points based on various criteria or requirements 22 and further see Lush, [0081]; For example, a general MRO person may be rated with at least a fundamental or proficient skill level in a variety of service areas for maintaining or servicing a variety of devices, systems, etc., but not qualify as an expert in many of the service areas. For example, a general MRO person may be rated to address HVAC issues that F9 skill level or below, but not be qualified for highly specialized HVAC repairs that require, for example, an E2 skill level).
communicating, by the one or more processing circuits, an indication of the requisite level of expertise for completing the work order to a device of a first service provider and a device of a second service provider prior to the first service provider and the second service provider checking in at the building: (See Lush, [0011];  In one embodiment, a management system (e.g., a unified workforce platform) may comprise a dynamically scalable computing resource including a processor and a memory coupled to the processor, wherein the memory stores instructions capable of causing the processor to do one or more of the following: gather information regarding a work order from a client's system; create and store a work activity based on the work order, wherein the work activity is populated with qualification requirements necessary for a user to qualify to be paired with the work activity; compare information about users to the qualification requirements of the work activity to identify a group of qualified candidates that satisfy the qualification requirements; establish a notification schedule to determine when each individual of the group of qualified candidates will be notified about the work activity; and deliver notifications two or more individuals of the group of qualified candidates about the work activity at different times according to the notification schedule and further see Lush, [0071]; FIG. 3 illustrates primarily a “pull” method of work distribution (e.g., where service providers have the option to select or pull work orders or work activities they choose to complete), but the “pull” method depicted in FIG. 3 may also be used in combination with a “push” method of work distribution (e.g., where the unified workforce platform assigns or “pushes” work orders or work activities to service providers in order of a generated notification ramp). The Examiner notes the work orders comprise the task requirements and the order are further sent to the providers, thus providing the preach with the task requirements (i.e. expertise)
determining, by the one or more processing circuits, that the [first certifications or one or more first education levels] indicate that the first service provider has the requisite level of expertise the second attributes indicate that the second service provider does not have the requisite level of expertise, the first attributes indicating that the first service provider has the expertise servicing the type of equipment and the second attributes indicating that the second service provider has expertise servicing a different type of equipment than the type of equipment; (See Lush, [0011]; wherein the memory stores instructions capable of causing the processor to do one or more of the following: gather information regarding a work order from a client's system; create and store a work activity based on the work order, wherein the work activity is populated with qualification requirements necessary for a user to qualify to be paired with the work activity and further see Lush, [0076]; Skill categorization/criteria may be used to ensure that a service provider that has sufficient skill within the industry and service area to successfully complete the work project or work order described in the work activity 14 receives the work activity 14. A requisite skill level necessary to adequately address the work project or work order may be assigned to each work activity… Fundamental skill level (which may be designated by “F”) may correspond to a basic level of skill/understanding in a service area of an industry, Proficient (which may be designated by “P”) may correspond to an average or mid-range level of skill/understanding in a field, and Expert (which may be designated by “E”) may correspond to an high or expert level of skill/understanding in a field. For example, while many service providers may have a fundamental or proficient level of skill in HVAC, some problems may be so complicated that they require expert level skill to complete; in these cases, one must ensure that a service provider with high level or expert skill is paired with the work activity, instead of someone who does not have the skill to address the particular issue and further see  Lush, [0074]; Any type of work activity 14 to address any type of work project and/or service request may be generated by or based on information from any type of work originator or work originating system (e.g., automated system 16). The work activities 14 are depicted as having populated in a hopper logic 20. Hopper logic 20 may be virtual and may be a portion of the system that includes memory and may store and/or process information regarding a variety of work orders and/or work activities until the work orders and/or work activities are paired with a service provider and/or are completed. The hopper logic 20 may be the location that many of the functions described herein take place, e.g., generating a work activity based on a work order or information from a client's system, associating criteria or requirements 22 with a work activity, matching a work activity to a pool of candidates that are qualified to complete the work activity). The Examiner notes that Mercury is relied upon to teach the education/certification levels.
sending a notification to a device of the second service provider notifying the second service provider that the second service provider does not have the requisite level of expertise to be assigned the work order [and denying the second service provider access to the building]; (See Lush, [0102]; The unified workforce platform may also include a workflow module or activity awareness module that periodically (e.g., weekly, bi-weekly, monthly, every 30 days, bi-monthly, etc.) sends a notification (e.g., an automatic notification) informing individual users of how many work activities they were allowed to see during the period and how many work activities they missed out on seeing and/or selecting and why the users missed out on seeing and/or selecting the work activities. For example, a first user might be notified that a certain number of work activities for which he/she would have been eligible were accepted by other users before the first user was even scheduled to receive notification based on the notification priority of the point system. This could motivate users to further increase their point totals so they will see more work activities. Similarly, a user might be notified that his/her skill level of P5 (proficient skill level 5) allowed him/her to see a certain number or percentage of work activities in a particular service area, but that the user was excluded from seeing a certain number or percentage of other work activities because the user's skill level was too low. The user may be given opportunities to complete additional training through the unified workforce platform (e.g., watching some training videos, reading some training materials, etc.) to increase their skill level to receive more work activities). The Examiner notes that Nishimura below is relied upon to deny access to the building in paragraph [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the employee credentials and experience levels as taught by Mercury with the requisite skills features and notifications as taught by Lush in order to establish a  system that is aware of what provider is qualified for each task and provide the providers with an opportunity to improve their skills and receive more tasks (See Lush, [0102]; The user may be given opportunities to complete additional training through the unified workforce platform (e.g., watching some training videos, reading some training materials, etc.) to increase their skill level to receive more work activities. The users may be periodically evaluated for their skill level (e.g., given periodic evaluation tests) to increase their skill level ranking. The notification may give the user instructions or options for how to seek reevaluation of the user's skill level and/or how to complete additional training).
While Mercury/Lush teaches the work order, plurality of service providers, and experience levels associated with the service provider, Mercury/Lush does not further specify identifying one or more doors of the building that allow access to the location within the building that the piece of equipment is located in; However, Mercury/Lush in view of Nishimura does teach this limitation: (See Nishimura, [0038]; In the embodiment of the present invention, the at least one element (second element) (206) associated with the access path to the asset (204) or the first element (205) is, for example, an entrance/exit mechanism provided on a path (route) through which the asset (204) or the first element (205) is accessed. The entrance/exit mechanism is, for example, a doorway to a room in which the asset (204) or the first element (205) is stored or placed, a doorway to a floor on which the room is present, a doorway to a building including the floor, or a doorway to a site including the building and further see Nishimura, [0103]; For example, when assets are a generator and a pump, the access rights cannot be granted to a generator or a pump itself. In this case, it is necessary to grant the access right to the second element such as a door associated with an access path to the generator).
While Mercury/Lush teaches a work order associated with a service provider, Mercury/Lush does not specify the work order also containing a piece of equipment in a location within a building, and one or more maintenance actions to perform on the equipment. However, Mercury/Lush in view of Nishimura does teach this limitation: (See Nishimura, [0218]; In accordance with a stipulation in an "incinerator cleaning process," the work order for the incinerator cleaning is issued periodically (e.g., once a month), once in every predetermined time period (e.g., once in every 700 hours), or when a predetermined amount (e.g., 100 tons) of garbage has been incinerated. The work order may be designed to require an approval by a work manager before issuance thereof. Causes for the fault and task details which may indicate to a technician how to resolve the fault. This may give a technician and idea of what needs to be fixed and what equipment, parts, or tools that the technician needs to bring to a job site). The Examiner notes that the system of Nishimura teaches what room, what system (i.e. incinerator), and one or more maintenance actions (i.e. cleaning incinerator).
While Mercury/Lush teaches receiving, by the one or more processing circuits, one or more first certifications or one or more first education levels of a first service provider, Mercury/Lush does not appear to teach that the information is received in response to checking into a building. However Mercury in view of Nishimura does teach the limitation: responsive to the first service providing checking in at the building and responsive to the second service provider checking in at the building. (See Nishimura, [0011]; In a physical access control, an access controller manages one or multiple access management targets (e.g., a door a). The physical access control is performed in units of users or in units of ID cards owned by the respective users. For example, the access controller allows users A and B to access the door a, but does not allow a user C to access the door a. In addition, for example, the access controller allows a card ID A012345 to access the door a but does not allow a card ID B012345 to access the door and further see Nishimura, [0039]; The worker entity (203) is associated with, for example, information (hereinafter, also referred to as information associated with an worker entity (203)) such as a work entity ID, a department name or a company name, an employee type, a qualification, a skill, an experience, and a work assignment status and further see Nishimura, [0166]; The access right granting/ungranting transmitter (306) transmits an access token to the security device of the worker entity (203) to be authorized to have the access right to the asset, the first element, or the second element when the access right is granted as required and further see Nishimura, [0205]; The token may include a work order number or an identification number (ID). The token may further include at least one of: a security door number; a default expiration date calculated on the basis of the scheduled work completion time; and a token number, for example. The work order number or the identification number (ID) may be used for specifying a token to be deleted). The Examiner notes that while Mercury and Nishimura both teach receiving attributes, the Examiner relies on Nishimura to teach receiving in response to checking in at a building.
determining, a length of time needed for the first service provider to perform the one or more actions on the piece of equipment; (See Nishimura, [0093]; The work order is associated with information such as the asset as a work subject, hierarchical information on the work order, an order of the work order in the sequence, target dates and times of work start and completion, a work location, a work ordering department, a work managing department, and an account code). The Examiner notes that the length of time needed is determined and associated to the work order.
assigning, by the one or more processing circuits, access to the one or more doors of the building to a credential associated with the first service provider for the length of time [in response to a determination that the one or more first certifications or one or more first education levels indicate that the first service provider has the requisite level of expertise]; (See Nishimura, [0103]; “The access right granting unit (304) grants the access right to the asset (204), the first element (205), or the second element (206). This granting includes granting an access right to at least one of the asset (204), the first element (205), and the second element (206). For example, when assets are a generator and a pump, the access rights cannot be granted to a generator or a pump itself. In this case, it is necessary to grant the access right to the second element such as a door associated with an access path to the generator and further see Nishimura, [0104]; The access right granting revocation unit (305) revokes the access right granted by the access right granting unit (304) at a scheduled completion time for a work order already started, or in response to reception of a report (or a report message) indicating the completion of work for the work order already started or a report (or a report message) indicating the start of work for a succeeding work order to the work order already started and further see Nishimura, [0043]; The security device (211) may be used for the authentication for the worker entity (203) to access the second element (206) (mainly entering). Specifically, the security device (211) may be used for unlocking the door for entrance or exit of the worker entity (203). The security device (211) may be set so that the door can be unlocked, on condition that the access token is stored therein). The Examiner notes that Mercury is again relied upon to teach the service provider aspects, while Nishimura teaches assigning the one or more doors to the credentials for a specific length of time. The Examiner further notes this paragraph of Nishimura is used to reject denying the second service provider access to the building below.
causing, by the one or more processing circuits, the one or more doors to unlock based on the credential associated with the first service provider. (See Nishimura, [0034]; the asset (204) may be connected to the system (201) through a computer (not illustrated) associated with the asset (204). The asset (204) may be accessible by a security device (211) associated with a corresponding one of the work-assigned entities (203) and further see Nishimura, [0043]; Specifically, the security device (211) may be used for unlocking the door for entrance or exit of the worker entity (203)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Mercury/Lush including receiving attributes, determining requisite levels of expertise, and communicating that level with the responsive features and assigning and unlock features to provide an added layer of safety for the individual and ensure the proper service provider associated with the correct work order are able to access on an as needed basis as taught by Nishimura, [0089]; (1) a sequence which is a procedure in which the work is done, or (2) a sequence which is a predetermined order in performing works stipulated in the work process and thus observation of which is required. (1) The sequence which is a procedure in which the work is done is a kind of procedure such as removing a cover and then accessing a device inside. Thus, in this example, the work cannot be done without observing the procedure. In contrast, (2) the sequence which is the predetermined order in performing works stipulated in the work process and thus compliance of which is required is exemplified in the following case. While cleaning an incinerator (described in B below), a cleaning staff can start cleaning the incinerator without a safety staff checking the oxygen level, the work process indispensably requires the sequence to be observed for the safety of the cleaning staff and further see Nishimura, [0014]; The access token generation unit (308) generates an access token used for authorizing an access to the asset (204), the first element (205), or the second element (206) in association with the work order to be executed. The access token may be generated for each work order or each task which is the minimum unit of the work order. The access token generation unit (308) transmits the generated access token to the security device (211) carried around with the worker entity (203) authorized to have the access right).
Regarding Claim 2, 15 and 23, Mercury, in view of Nishimura and Lush, further teaches sending, by the one or more processing circuits, a request for service to the first service provider (see Mercury, [0173]; which includes at least “a real-time request sent by the platform server 2010 to a client device 2060 (fig. 20 “user client device”) associated with the user, to allow the user the option to allow or reject the request.”) [0150] Referring now to FIG. 15, an example computing environment is shown including a digital credential platform server 1510 in communication with a plurality of testing, credentialing, and/or monitoring systems 1521-1523, and one or more external client devices 1560. In some examples, the digital credential platform server 1510 may be a badging server similar or identical to the server 610 discussed above discloses sending, by the one or more processing circuits, a request for service to the service provider).
Regarding Claims 4; Mercury, in view of Nishimura and Lush, further teaches receiving, by the one or more processing include expertise data and identity data of the first service provider from the device of the first service provider. (see Mercury [0062], In some embodiments, the server 202 may correspond to the content management server 102 discussed above in FIG. 1, and the client computing devices 206 may correspond to the user devices 106 and further see Mercury, [0082]; The evaluation system 406 may be configured to receive and analyze information from user devices 106. For example, various ratings of content resources submitted by users may be compiled and analyzed, and then stored in a data store (e.g., a content library data store 303 and/or evaluation data store 308) associated with the content. In some embodiments, the evaluation server 406 may analyze the information to determine the effectiveness or appropriateness of content resources with, for example, a subject matter, an age group, a skill level, or the like and further see Mercury, [0222-0223]; Such user data may include demographic data, employment and educational data, other qualifications, current employment details, current salary and salary preferences, current hours/lifestyle and hours/lifestyle preferences, current work satisfaction, current work location and work location preferences, etc….Such employment data may include, for a company's current workforce, current positions held, salaries, locations, job descriptions, skills, requirements, qualifications, technologies used, current job satisfaction level, etc…..  In this example, the badge platform server 3810 may receive such data from various external data sources, including employer devices 3860, badge issuer devices 3830, and badge earner devices 3840, as well as other external data sources including job data, employment market data, technical/skills data, etc).
Regarding Claim 5, 11, and 17, Mercury, in view of Nishimura and Lush, further teaches sending, by the one or more processing circuits, a device of the first service provider a beacon signal to initiate a transaction with the one or more processing circuits, wherein the device stores a mobile credential system (see Mercury at least [0054, 0132] and [0224], which includes at least the “notifications” discussed throughout these paragraphs may be interpreted as the “beacon signal”). (see at least [0054] which includes “user devices 106 and supervisor devices 110 may be general purpose personal computers or special-purpose computing devices including, by way of example, personal computers, laptop computers, workstation computers . . .”, wherein the “user device” discussed throughout Mercury may be interpreted as the device; see also FIGS. 18A-18B and the corresponding description thereof, wherein the captured facial features may be interpreted as the mobile credential).
Regarding Claim(s) 7 and 13 Mercury teaches: A method, comprising: receiving, by one or more processing circuits, a work order upon receipt of a service request, [a piece of equipment in a location within a building, and one or more maintenance actions to perform on the equipment]: (see Mercury [0136], [0138] and [0226], which includes the badge platform server receiving requests (which may be interpreted as service requests) and retrieves data associated with badges and skills associated with badges.  Note, at least [0136] and [0138] disclose that the data/skills associated with the badges may comprise work orders and work-related tasks (which may be interpreted as the “work order”).
receiving, by the one or more processing circuits, first attributes of a first service provider [responsive to the first service providing checking in at the building] and second attributes of a second service provider [responsive to the second service provider checking in at the building;] (see Mercury [0062], In some embodiments, the server 202 may correspond to the content management server 102 discussed above in FIG. 1, and the client computing devices 206 may correspond to the user devices 106 and further see Mercury, [0082]; The evaluation system 406 may be configured to receive and analyze information from user devices 106. For example, various ratings of content resources submitted by users may be compiled and analyzed, and then stored in a data store (e.g., a content library data store 303 and/or evaluation data store 308) associated with the content. In some embodiments, the evaluation server 406 may analyze the information to determine the effectiveness or appropriateness of content resources with, for example, a subject matter, an age group, a skill level, or the like and further see Mercury, [0222-0223]; Such user data may include demographic data, employment and educational data, other qualifications, current employment details, current salary and salary preferences, current hours/lifestyle and hours/lifestyle preferences, current work satisfaction, current work location and work location preferences, etc….Such employment data may include, for a company's current workforce, current positions held, salaries, locations, job descriptions, skills, requirements, qualifications, technologies used, current job satisfaction level, etc…..  In this example, the badge platform server 3810 may receive such data from various external data sources, including employer devices 3860, badge issuer devices 3830, and badge earner devices 3840, as well as other external data sources including job data, employment market data, technical/skills data, etc).  The Examiner notes that Nishimura below is relied upon teach receiving credentials responsive to checking in at a building. 
While Mercury teaches the work order, plurality of service providers, and experience levels associated with the service provider as well as several aspects of determining requisite activities, Lush more explicitly teaches: determining, by the one or more processing circuits, a requisite level of expertise required for the service request from the work order, the requisite level of expertise indicating that the second service provider needs expertise servicing a type of equipment of the piece of equipment of the work order; (See Lush, [0011]; wherein the memory stores instructions capable of causing the processor to do one or more of the following: gather information regarding a work order from a client's system; create and store a work activity based on the work order, wherein the work activity is populated with qualification requirements necessary for a user to qualify to be paired with the work activity and further see Lush, [0076]; Skill categorization/criteria may be used to ensure that a service provider that has sufficient skill within the industry and service area to successfully complete the work project or work order described in the work activity 14 receives the work activity 14. A requisite skill level necessary to adequately address the work project or work order may be assigned to each work activity and further see Lush, [0088]; Criteria or requirements 22 may be used to wholly eliminate unqualified candidates. Also, criteria or requirements 22 may optionally be used to adjust the notification ramp and thereby adjust when specific users are notified about a new work activity or work order. For example, criteria 22 may include variables such as billable rates, cost of a resource, travel costs, client familiarity, etc. that may feed into filters and algorithms to figure out who is best for job and/or when they should be notified. The notification ramp may be formed by analyzing points of individual users, total points of a candidate pool, and applying discounts or additions to user points based on various criteria or requirements 22 and further see Lush, [0081]; For example, a general MRO person may be rated with at least a fundamental or proficient skill level in a variety of service areas for maintaining or servicing a variety of devices, systems, etc., but not qualify as an expert in many of the service areas. For example, a general MRO person may be rated to address HVAC issues that F9 skill level or below, but not be qualified for highly specialized HVAC repairs that require, for example, an E2 skill level). While Mercury/Nishimura teaches the work order, plurality of service providers, experience levels, and door access associated with the service provider, Mercury/Nishimura does not further teach, however, Lush teaches communicating, by the one or more processing circuits, an indication of the requisite level of expertise for completing the work order to a device of a first service provider and a device of a second service provider prior to the first service provider and the second service provider checking in at the building: (See Lush, [0011];  In one embodiment, a management system (e.g., a unified workforce platform) may comprise a dynamically scalable computing resource including a processor and a memory coupled to the processor, wherein the memory stores instructions capable of causing the processor to do one or more of the following: gather information regarding a work order from a client's system; create and store a work activity based on the work order, wherein the work activity is populated with qualification requirements necessary for a user to qualify to be paired with the work activity; compare information about users to the qualification requirements of the work activity to identify a group of qualified candidates that satisfy the qualification requirements; establish a notification schedule to determine when each individual of the group of qualified candidates will be notified about the work activity; and deliver notifications two or more individuals of the group of qualified candidates about the work activity at different times according to the notification schedule and further see Lush, [0071]; FIG. 3 illustrates primarily a “pull” method of work distribution (e.g., where service providers have the option to select or pull work orders or work activities they choose to complete), but the “pull” method depicted in FIG. 3 may also be used in combination with a “push” method of work distribution (e.g., where the unified workforce platform assigns or “pushes” work orders or work activities to service providers in order of a generated notification ramp). The Examiner notes the work orders comprise the task requirements and the order are further sent to the providers, thus providing each with the task requirements (i.e. expertise).
determining, by the one or more processing circuits that the first attributes indicate that the first service provider has the requisite level of expertise the second attributes indicate that the second service provider does not have the requisite level of expertise, the first attributes indicating that the first service provider has the expertise servicing the type of equipment and the second attributes indicating that the second service provider has expertise servicing a different type of equipment than the type of equipment; (See Lush, [0011]; wherein the memory stores instructions capable of causing the processor to do one or more of the following: gather information regarding a work order from a client's system; create and store a work activity based on the work order, wherein the work activity is populated with qualification requirements necessary for a user to qualify to be paired with the work activity and further see Lush, [0076]; Skill categorization/criteria may be used to ensure that a service provider that has sufficient skill within the industry and service area to successfully complete the work project or work order described in the work activity 14 receives the work activity 14. A requisite skill level necessary to adequately address the work project or work order may be assigned to each work activity… Fundamental skill level (which may be designated by “F”) may correspond to a basic level of skill/understanding in a service area of an industry, Proficient (which may be designated by “P”) may correspond to an average or mid-range level of skill/understanding in a field, and Expert (which may be designated by “E”) may correspond to an high or expert level of skill/understanding in a field. For example, while many service providers may have a fundamental or proficient level of skill in HVAC, some problems may be so complicated that they require expert level skill to complete; in these cases, one must ensure that a service provider with high level or expert skill is paired with the work activity, instead of someone who does not have the skill to address the particular issue and further see  Lush, [0074]; Any type of work activity 14 to address any type of work project and/or service request may be generated by or based on information from any type of work originator or work originating system (e.g., automated system 16). The work activities 14 are depicted as having populated in a hopper logic 20. Hopper logic 20 may be virtual and may be a portion of the system that includes memory and may store and/or process information regarding a variety of work orders and/or work activities until the work orders and/or work activities are paired with a service provider and/or are completed. The hopper logic 20 may be the location that many of the functions described herein take place, e.g., generating a work activity based on a work order or information from a client's system, associating criteria or requirements 22 with a work activity, matching a work activity to a pool of candidates that are qualified to complete the work activity).
sending a notification to a device of the second service provider notifying the second service provider that the second service provider does not have the requisite level of expertise to be assigned the work order [and denying the second service provider access to the building]; (See Lush, [0102]; The unified workforce platform may also include a workflow module or activity awareness module that periodically (e.g., weekly, bi-weekly, monthly, every 30 days, bi-monthly, etc.) sends a notification (e.g., an automatic notification) informing individual users of how many work activities they were allowed to see during the period and how many work activities they missed out on seeing and/or selecting and why the users missed out on seeing and/or selecting the work activities. For example, a first user might be notified that a certain number of work activities for which he/she would have been eligible were accepted by other users before the first user was even scheduled to receive notification based on the notification priority of the point system. This could motivate users to further increase their point totals so they will see more work activities. Similarly, a user might be notified that his/her skill level of P5 (proficient skill level 5) allowed him/her to see a certain number or percentage of work activities in a particular service area, but that the user was excluded from seeing a certain number or percentage of other work activities because the user's skill level was too low. The user may be given opportunities to complete additional training through the unified workforce platform (e.g., watching some training videos, reading some training materials, etc.) to increase their skill level to receive more work activities). The Examiner notes that Nishimura above is relied upon to deny access to the building in paragraph [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the employee credentials and experience levels as taught by Mercury with the requisite skills features and notifications as taught by Lush in order to establish a  system that is aware of what provider is qualified for each task and provide the providers with an opportunity to improve their skills and receive more tasks (See Lush, [0102]; The user may be given opportunities to complete additional training through the unified workforce platform (e.g., watching some training videos, reading some training materials, etc.) to increase their skill level to receive more work activities. The users may be periodically evaluated for their skill level (e.g., given periodic evaluation tests) to increase their skill level ranking. The notification may give the user instructions or options for how to seek reevaluation of the user's skill level and/or how to complete additional training).
While Mercury/Lush teaches the work order, plurality of service providers, and experience levels associated with the service provider, Mercury/Lush does not further specify identifying one or more doors of the building that allow access to the location within the building that the piece of equipment is located in; However, Mercury in view of Nishimura does teach this limitation: (See Nishimura, [0038]; In the embodiment of the present invention, the at least one element (second element) (206) associated with the access path to the asset (204) or the first element (205) is, for example, an entrance/exit mechanism provided on a path (route) through which the asset (204) or the first element (205) is accessed. The entrance/exit mechanism is, for example, a doorway to a room in which the asset (204) or the first element (205) is stored or placed, a doorway to a floor on which the room is present, a doorway to a building including the floor, or a doorway to a site including the building and further see Nishimura, [0103]; For example, when assets are a generator and a pump, the access rights cannot be granted to a generator or a pump itself. In this case, it is necessary to grant the access right to the second element such as a door associated with an access path to the generator).
While Mercury/Lush teaches a work order associated with a service provider, Mercury/Lush does not specify the work order also containing a piece of equipment in a location within a building, and one or more maintenance actions to perform on the equipment. However, Mercury/Lush in view of Nishimura does teach this limitation: (See Nishimura, [0218]; In accordance with a stipulation in an "incinerator cleaning process," the work order for the incinerator cleaning is issued periodically (e.g., once a month), once in every predetermined time period (e.g., once in every 700 hours), or when a predetermined amount (e.g., 100 tons) of garbage has been incinerated. The work order may be designed to require an approval by a work manager before issuance thereof. Causes for the fault and task details which may indicate to a technician how to resolve the fault. This may give a technician and idea of what needs to be fixed and what equipment, parts, or tools that the technician needs to bring to a job site). The Examiner notes that the system of Nishimura teaches what room, what system (i.e. incinerator), and one or more maintenance actions (i.e. cleaning incinerator).
While Mercury/Lush teaches receiving, by the one or more processing circuits, first attributes of a first service provide, Mercury does not appear to teach that the information is received in response to checking into a building. However Mercury in view of Nishimura does teach the limitation: receiving, by the one or more processing circuits, first attributes of a first service provider responsive to the first service providing checking in at the building and second attributes of a second service provider responsive to the second service provider checking in at the building. (See Nishimura, [0011]; In a physical access control, an access controller manages one or multiple access management targets (e.g., a door a). The physical access control is performed in units of users or in units of ID cards owned by the respective users. For example, the access controller allows users A and B to access the door a, but does not allow a user C to access the door a. In addition, for example, the access controller allows a card ID A012345 to access the door a but does not allow a card ID B012345 to access the door a). The Examiner notes that while Mercury and Nishimura both teach receiving attributes, the Examiner relies on Nishimura to teach receiving in response to checking in at a building.
determining, a length of time needed for the first service provider to perform the one or more actions on the piece of equipment; (See Nishimura, [0093]; The work order is associated with information such as the asset as a work subject, hierarchical information on the work order, an order of the work order in the sequence, target dates and times of work start and completion, a work location, a work ordering department, a work managing department, and an account code). The Examiner notes that the length of time needed is determined and associated to the work order.
assigning, by the one or more processing circuits, access to the one or more doors of the building to a credential associated with the first service provider for the length of time [in response to a determination that the first attributes indicate that the first service provider has the requisite level of expertise]; (See Nishimura, [0103]; “The access right granting unit (304) grants the access right to the asset (204), the first element (205), or the second element (206). This granting includes granting an access right to at least one of the asset (204), the first element (205), and the second element (206). For example, when assets are a generator and a pump, the access rights cannot be granted to a generator or a pump itself. In this case, it is necessary to grant the access right to the second element such as a door associated with an access path to the generator and further see Nishimura, [0104]; The access right granting revocation unit (305) revokes the access right granted by the access right granting unit (304) at a scheduled completion time for a work order already started, or in response to reception of a report (or a report message) indicating the completion of work for the work order already started or a report (or a report message) indicating the start of work for a succeeding work order to the work order already started and further see Nishimura, [0043]; The security device (211) may be used for the authentication for the worker entity (203) to access the second element (206) (mainly entering). Specifically, the security device (211) may be used for unlocking the door for entrance or exit of the worker entity (203). The security device (211) may be set so that the door can be unlocked, on condition that the access token is stored therein). The Examiner notes that Mercury is again relied upon to teach the service provider aspects, while Nishimura teaches assigning the one or more doors to the credentials for a specific length of time. The Examiner further notes this paragraph of Nishimura is used to reject denying the second service provider access to the building below.
causing, by the one or more processing circuits, the one or more doors to unlock based on the credential associated with the first service provider. (See Nishimura, [0034]; the asset (204) may be connected to the system (201) through a computer (not illustrated) associated with the asset (204). The asset (204) may be accessible by a security device (211) associated with a corresponding one of the work-assigned entities (203) and further see Nishimura, [0043]; Specifically, the security device (211) may be used for unlocking the door for entrance or exit of the worker entity (203)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Mercury/Lush including receiving attributes, determining requisite levels of expertise, and communicating that level with the responsive features and assigning and unlock features to provide an added layer of safety for the individual and ensure the proper service provider associated with the correct work order are able to access on an as needed basis as taught by Nishimura, [0089]; (1) a sequence which is a procedure in which the work is done, or (2) a sequence which is a predetermined order in performing works stipulated in the work process and thus observation of which is required. (1) The sequence which is a procedure in which the work is done is a kind of procedure such as removing a cover and then accessing a device inside. Thus, in this example, the work cannot be done without observing the procedure. In contrast, (2) the sequence which is the predetermined order in performing works stipulated in the work process and thus compliance of which is required is exemplified in the following case. While cleaning an incinerator (described in B below), a cleaning staff can start cleaning the incinerator without a safety staff checking the oxygen level, the work process indispensably requires the sequence to be observed for the safety of the cleaning staff and further see Nishimura, [0014]; The access token generation unit (308) generates an access token used for authorizing an access to the asset (204), the first element (205), or the second element (206) in association with the work order to be executed. The access token may be generated for each work order or each task which is the minimum unit of the work order. The access token generation unit (308) transmits the generated access token to the security device (211) carried around with the worker entity (203) authorized to have the access right).
Further regarding Claim 7, the claim recites: A system comprising: one or more processing circuits configured to: (See Mercury, [0248]; Implementation of the techniques, blocks, steps and means described above may be done in various ways. For example, these techniques, blocks, steps and means may be implemented in hardware, software, or a combination thereof. For a hardware implementation, the processing units may be implemented within one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, other electronic units designed to perform the functions described above, and/or a combination thereof).
Further regarding Claim 13, the claim recites: One or more non-transitory computer readable medium configured to store instructions thereon that, when executed by one or more processing circuits, cause the one or more processing circuits to: (See Mercury, [0099]; Computer-readable storage media 516 containing program code, or portions of program code, may include any appropriate media known or used in the art, including storage media and communication media, such as but not limited to, volatile and non-volatile, removable and non-removable media).
Regarding Claims 10 and 16, Mercury, in view of Nishimura and Lush, further teaches wherein the first attributes include expertise data and identity data of the first service provider. (see Mercury, [0155]; which describes authorizing particular badges (which may be interpreted as expertise data) a particular user (which may be interpreted as identity data of the service provider) [0226] Additionally, user data stores may store various additional user data for badge earners, such as demographic data, employment and educational data, other qualifications, current employment details, other attributes/traits, etc. A user's skills profile may be generated by retrieving and aggregating the skills associated with each of the user's badges, [0159] once collected, the data may be used to authenticate the testing, simulation, and/or monitoring processes, to confirm the user's identity and to prevent errors or fraudulent activities by users. The data may be saved with the user's badge and/or into a separate portfolio of evidence,
Regarding Claims 18, 21, and 22; Mercury in view of Nishimura and Lush, further teaches: attributes include one or more certification attributes indicating certifications held by the service provider  (See Mercury, [0059]; For instance, in the professional training and educational contexts, the user data server 114 may store and analyze each user's training materials viewed, presentations attended, courses completed, interactions, evaluation results, and the like. The user data server 114 may also include a repository for user-generated material, such as evaluations and tests completed by users).
attributes include one or more certification attributes indicating certifications held by the service provider. (see Mercury, [0170] [0182]; Data sources 2024 also may include financial servers (e.g., to obtain the user's bank statements), educational record servers (e.g., to obtain the user's grades, transcripts, disciplinary issues), [0182]) wherein “Referring now to FIG. 24, an example computing environment is shown including a digital credential platform server 2410, a badge certification service 2450, and multiple badge issuers 2430a-x. In this example, the badge certification service 2450 may receive and analyze badge-related data, such as the badge qualifications, from each badge issuer 2430, in order to certify the badge before allowing each badge to be stored in the platform server 2410. In some cases, the badge certification service 2450 may use a universal taxonomy of skills 2460 and corresponding skills tests, achievements, and levels 2465, in order to evaluate the qualifications of each badge. These badge qualifications may be mapped to different nodes of the skills taxonomy 2460, and may be compared to the baseline tests, achievements, and levels for that skill in database 2465. Thus, database 2460 and/or 2465 may include an objective set of testable skills or other metrics that may be used to evaluate badges, rather than just trusting the badge issuer 2430 that a particular badge is a good indicator of the skills listed within the badge discloses attributes include one or more certification attributes indicating certifications held by the service provider).
Regarding Claims 24 and 25. Mercury in view of Nishimura, and Lush further teach: receiving, by the one or more processing circuits, expertise data and identity data of the second service provider from the device of the second service provider. (see Mercury [0062], In some embodiments, the server 202 may correspond to the content management server 102 discussed above in FIG. 1, and the client computing devices 206 may correspond to the user devices 106 and further see Mercury, [0082]; The evaluation system 406 may be configured to receive and analyze information from user devices 106. For example, various ratings of content resources submitted by users may be compiled and analyzed, and then stored in a data store (e.g., a content library data store 303 and/or evaluation data store 308) associated with the content. In some embodiments, the evaluation server 406 may analyze the information to determine the effectiveness or appropriateness of content resources with, for example, a subject matter, an age group, a skill level, or the like and further see Mercury, [0222-0223]; Such user data may include demographic data, employment and educational data, other qualifications, current employment details, current salary and salary preferences, current hours/lifestyle and hours/lifestyle preferences, current work satisfaction, current work location and work location preferences, etc….Such employment data may include, for a company's current workforce, current positions held, salaries, locations, job descriptions, skills, requirements, qualifications, technologies used, current job satisfaction level, etc…..  In this example, the badge platform server 3810 may receive such data from various external data sources, including employer devices 3860, badge issuer devices 3830, and badge earner devices 3840, as well as other external data sources including job data, employment market data, technical/skills data, etc).
Claims 6, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercury et al. (US 20190087781 A1) in view of Lush et al. (US 20160132816 A1),  Nishimura et al. (US 20120095797 A1), and Johnson (US 20150278508 A1).
Regarding Claims 6, 12, 14, Mercury, in view of Nishimura and Lush, further teaches receiving, by the one or more processing circuits, the mobile credential for validating personal information; (see Mercury [0226]-[0227]; “the information sent to the user device (i.e., device) may be interpreted as receiving, by the one or more processing circuits,);” (see at least [0073], [0078] and [0208].)  More specifically, see at least “the discussion of the use of username, logins and passwords which may be interpreted as the “personal/commercial information” which is being interpreted as being required for validating ;(see also FIGS. 18A-18B and the corresponding description thereof, wherein the captured facial features may be interpreted as the mobile credential) discloses receiving mobile credential for validating personal information).
sending, by the one or more processing circuits, a QR code or other electronic code to the device of the first service provider and the device of the second service provider; and receiving, by the one or more processing circuits, from the device, information that is required at check in at a facility of the first service provider and the device of the second service provider. (see Mercury, [0226]-[0227], wherein “the information sent to the user device (i.e., device) may be interpreted as electronic code)”  (see at least [0209]) wherein “the badge platform 3210 may retrieve and populate one or more views and/or other badge-related features, and in step 3304 may transmit the requested views back to the requestor's device”  may be interpreted as sending and receiving by processing circuits”  (see at least [0073], [0078] and [0208].  More specifically, see at least “the discussion of the use of username, logins and passwords which may be interpreted as the “personal/commercial information” which is being interpreted as being required at check in at a facility)”discloses Sending, by the one or more processing circuits, a QR code or other electronic code to the device; and receiving, by the one or more processing circuits, from the device, information that is required at check in at a facility).
While Mercury in view of Nishimura and Lush teaches the mobile credentials for validating personal information, they do not further specify: causing, by the one or more processing circuits, a mobile application to be downloaded onto the device. However, Johnson does further specify this limitation:  (see Johnson, FIGS. 3C and [0011] [0047]; “a method implemented in the computing environment 103 (FIG. 1) according to one or more embodiments. FIG. 3C depicts recipient client devices obtaining the application download” may be interpreted as a mobile application to be downloaded onto the device by processing circuits) “and additionally “[0011] the client device may be authenticated based on the parameters identified by the donor of the application prior to initiating the application download.” discloses causing, a mobile application downloaded onto the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated downloading onto a device upon validation personal information a mobile application as taught by Johnson, because as taught by Johnson, such a configuration was known to enable an application store to ensure that an application download is provided to a specific recipient that has been authorized to receive a mobile application as discussed in at least [0011] of Johnson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
                                                                                                                                                                                                  /MEHMET YESILDAG/Primary Examiner, Art Unit 3624